IN THE SUPREME COURT OF THE STATE OF DELAWARE

AMIR FATIR,                              §
                                         §   No. 331, 2018
       Plaintiff Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   C.A. No. K17A-12-003
SGT. CASEY PHELPS, CAPTAIN               §
RANDALL DOTSON, S/LT.                    §
JAMES P. SATTERFIELD, JASON              §
M. RASH, LT. TEDDY TYSON,                §
and the DEPARTMENT OF                    §
CORRECTION,                              §
                                         §
       Defendants Below,                 §
       Appellees.                        §

                            Submitted: August 2, 2018
                             Decided: August 3, 2018

                                     ORDER

      This 3rd day of August 2018, it appears to the Court that the appellant’s motion

to proceed in forma pauperis in this appeal was denied by Order, dated July 18,

2018, after he falsely certified that he was never found by any court to have abused

the judicial process by filing frivolous or malicious litigation. The appellant was

instructed to pay the required filing fee by August 1, 2018 or else his appeal would

be dismissed without further notice. The appellant has failed to pay the required

filing fee. Dismissal, therefore, is deemed to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice




                                       2